Citation Nr: 1226882	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  10-35 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the reduction in the evaluation for right knee disability under Diagnostic Code 5257, from 30 percent to 20 percent effective January 10, 2010, was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from March 1983 to August 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In December 2011, a videoconference hearing was held before the undersigned Veterans Law Judge.  At that time, the Veteran submitted additional evidence with a waiver of RO jurisdiction.  See 38 C.F.R. § 20.1304 (2011).  

The Virtual VA eFolder has been reviewed.  


FINDINGS OF FACT

1.  In December 2008, the RO proposed to reduce the evaluation for right knee disability under Diagnostic Code 5257 from 30 percent to 20 percent.  The Veteran was appropriately notified of the proposed reduction.  

2.  In October 2009, the RO reduced the evaluation for right knee disability under Diagnostic Code 5257 from 30 percent to 20 percent effective January 10, 2010; the 30 percent evaluation was in effect for less than five years. 

3.  Medical evidence at the time of the reduction did not demonstrate overall improvement in the instability associated with the Veteran's right knee disability and her disability picture continued to more nearly approximate severe recurrent subluxation or lateral instability under Diagnostic Code 5257.  



CONCLUSION OF LAW

The reduction in the rating assigned for right knee disability under Diagnostic Code 5257, from 30 percent to 20 percent, effective January 10, 2010, was not proper; restoration is warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board acknowledges VA's duties to notify and to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  This appeal, however, stems from disagreement with a 38 C.F.R. § 3.105(e) reduction.  The regulations pertaining to the reduction of evaluations for compensation contain certain notification and due process requirements.  38 C.F.R. § 3.105(e), (i).  Further, in light of the favorable decision in this case, to the extent that the VCAA might be applicable, the Board concludes that any errors in the timing or content of VCAA notice or assistance is moot. 

Analysis

Historically, the Veteran was originally granted service connection for a right knee disability (tear of right anterior cruciate ligament (ACL) with marked anterior cruciate ligament laxity and mild right lateral collateral ligament laxity) in November 1987 and assigned a 20 percent evaluation under Diagnostic Code 5257 from August 7, 1987.  In January 1988, the evaluation was increased under Diagnostic Code 5257 to 30 percent from April 1, 1988.  In March 1989, the evaluation was increased to 40 percent under Diagnostic Code 5261 (limitation of extension) from September 1, 1988.  With the exception of various periods where a 100 percent evaluation was assigned under 38 C.F.R. § 4.30 (based on the need for convalescence), the 40 percent evaluation has remained in effect and is protected absent fraud.  See 38 C.F.R. § 3.951(b) (2011).  

Subsequent to the actions taken in the late 1980's, noted above, VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998).  In October 2008, the RO assigned a separate 30 percent evaluation for the right knee disability under Diagnostic Code 5257, effective October 23, 2007. 

In December 2008, the RO proposed to reduce the evaluation under Diagnostic Code 5257 to 20 percent.  In October 2009, the 30 percent evaluation under Diagnostic Code 5257 was reduced to 20 percent effective January 10, 2010.  The Veteran disagreed with the reduction and subsequently perfected this appeal.  The appeal issue is the matter of the reduction in the assigned disability rating.  Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992) (the issue on appeal is not whether the Veteran is entitled to an increase, but whether the reduction in rating was proper).

The Veteran contends that her evaluation should not have been reduced.  In her notice of disagreement, she argued that her disability has not improved.  In a statement accompanying her VA Form 9, the Veteran questioned how her disability could be reduced to 20 percent as she has been rated at 30 percent or higher since 1988.  

On review, the Veteran's right knee disability is currently assigned separate evaluations under Diagnostic Codes 5261 and 5257.  The Board emphasizes that the evaluation reduced was the one assigned under Diagnostic Code 5257.  The 40 percent evaluation assigned under Diagnostic Code 5261 is protected and is not affected by the reduction.  The Board's discussion will thus be limited to the propriety of the reduction under Diagnostic Code 5257.  The diagnostic codes pertaining to limitation of motion of the knee will not be specifically addressed.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (2011).  

Where reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction of current compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  The beneficiary will be notified at her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation should be continued at the present level.  Id.  The beneficiary will also be informed that she will have an opportunity for a predetermination hearing.  38 C.F.R. § 3.105(i).
 
On review, the RO complied with the appropriate procedural requirements.  By correspondence dated in December 2008, the Veteran was notified of the proposed reduction and given an opportunity to submit additional evidence and/or request a hearing.  Additionally, the reduction was made effective no sooner than permitted by current law and regulations ("the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires").  38 C.F.R. § 3.105(e).  The Veteran has not contended that these provisions were not complied with.  Rather, she argues that her right knee disability has not improved such that any reduction in rating is warranted.  

In this case, the 30 percent evaluation assigned under Diagnostic Code 5257 was in effect for less than 5 years and additional requirements set forth at 38 C.F.R. § 3.344 (2011) are not for application. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Recurrent subluxation or lateral instability of the knee warrants a 10 percent rating when slight, a 20 percent rating when moderate, and a 30 percent rating when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The words "slight," "moderate" and "severe" are not defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).  

In general, the RO's reduction of a rating must have been supported by the evidence on file at the time of the reduction.  Pertinent post-reduction evidence favorable to restoring the rating, however, also must be considered.  See Dofflemeyer.  In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  

As noted, although the Veteran's right knee disability was originally rated under Diagnostic Code 5257, the separate evaluation for instability was not assigned until the October 2008 rating decision and appears to have been largely based on the results of the April 2008 VA examination.  At that time, the Veteran reported intermittent use of a brace and deformity, giving way, instability, pain, stiffness, and weakness.  She denied episodes of dislocation or subluxation but reported daily episodes of locking.  On physical examination, gait was antalgic.  There was anterior/posterior instability.  In response to the question "describe cruciate ligament instability in 30 degrees of flexion", the examiner wrote "significant laxity."  In response to the question "describe cruciate ligament instability in 90 degrees of flexion," the examiner wrote "moderate laxity."  McMurray's test was positive.

Private medical records show that the Veteran underwent a right knee arthroscopy in May 2008.  In November 2008, the RO requested an examination to determine any post-operative changes subsequent to the April 2008 VA examination.  

On VA examination in December 2008, the Veteran stated that her symptoms had not really improved because of the procedure.  She stated she still has pops and clicks and cannot cross her legs because it makes the knee push out.  She cannot kneel or squat and stairs cause pain.  The examiner reported that the Veteran did not have joint symptoms such as deformity, giving way, instability, weakness, dislocation, subluxation or locking.  The Board notes that in her Form 9 statement the Veteran emphatically denies that she ever stated this and she reported continued locking and giving way.  Physical examination showed anterior/posterior instability, which the examiner described as moderate.  In response to the questions "describe cruciate ligament instability in 30 degrees of flexion" and "in 90 degrees of flexion," the examiner stated "excessive anterior movement of tibia."  No instability of the medial/lateral collateral ligament was noted.  In summary, the examiner stated that the ACL still has moderate laxity compared to the left knee.  He noted that she would eventually need a joint replacement at some point in the future with her current rate of degeneration and that her generalized right knee disability remained with minimal improvement following her latest procedure.  

At the hearing, the Veteran testified that she has had nine surgical procedures and was scheduled to undergo a knee replacement.  She has to be careful going down stairs so that her knee does not slip out and she experiences instability.  She has had numerous knee braces.  She also testified that there has been no improvement in her instability and it keeps getting worse.   

The Board acknowledges that the December 2008 examiner described the knee laxity as moderate.  However, he also noted excessive movement of the tibia.  The Board observes that the previous examination described the laxity as both "significant" and "moderate."  On review, the Board does not find any appreciable differences in the examination findings and there does not appear to have been any meaningful improvement in the disability.  The December 2008 examiner noted only minimal improvement and the Veteran has provided credible testimony regarding continued instability.  Considering the evidence of record and resolving reasonable doubt in the Veteran's favor, the disability picture continues to more nearly approximate severe recurrent subluxation or lateral instability.  Therefore, the Board finds that the reduction was not proper and restoration of the 30 percent evaluation under Diagnostic Code 5257 is warranted.  This is the maximum schedular evaluation available under Diagnostic Code 5257.  


ORDER

The reduction in compensation for right knee disability under Diagnostic Code 5257, from 30 percent to 20 percent effective January 10, 2010, was not proper; the 30 percent evaluation is restored subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


